PER CURIAM.
The burden of appellant’s petition for relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix in the trial court was that his self-employed counsel was inadequate. Pie appeals from a denial of his petition.
Appellant presents nothing more than his conclusion that the counsel he employed was inadequate. Nothing short of a retrial of the case would satisfy such an allegation and we do not so construe the office of Criminal Procedure Rule No. 1. Everett v. State, Fla.App.1964, 161 So.2d 714 [opinion filed March 17, 1964],